EXHIBIT 99.1 Contact:Cathy Kruse Telephone: 701-572-2020 Ext. 1 cathy@georesourcesinc.com FOR IMMEDIATE RELEASE GeoResources, Inc. Reports 2011 Fourth Quarter and Full Year Financial Results Reports Record Production, Revenue, EBITDAX and Adjusted Net Income for the Full Year and Fourth Quarter of 2011 Houston, Texas, March 13, 2012 – GeoResources, Inc. (NASDAQ: GEOI), today announced financial and operating results for the three and twelve month periods ended December 31, 2011. Full Year 2011 Highlights · Generated Adjusted EBITDAX(1) of $89.2 million for the year, a 34% increase over 2010. · Generated Adjusted Net Income(1) of $34.9 million for the year, a 43% increase over 2010. · Generated Adjusted Earnings Per Share (Diluted)(1) of $1.36/share for the year, a 12% increase over 2010. · Ended the year with $219 million in Liquidity(1). Fourth Quarter 2011 Highlights · Generated Adjusted EBITDAX(1) of $26.8 million in the quarter, a 76% increase over the fourth quarter 2010 and an 11% increase over the third quarter 2011. · Generated Adjusted Net Income(1) of $10.6 million in the quarter, a 99% increase over the fourth quarter 2010 and a 14% increase over the third quarter 2011. · Generated Adjusted Earnings Per Share (Diluted)(1) of $0.41/share in the quarter, a 58% increase over the fourth quarter 2010 and a 14% increase over the third quarter 2011. See calculations in section titled “Supplemental Non-GAAP Reconciliations and Measurements.” The following tables summarize the Company’s financial results for the three and twelve month periods ending December 31, 2011 and December 31, 2010. Three Mos. Ended Dec. 31, Twelve Mos. Ended Dec. 31, ($ in thousands except per share amounts) ∆% ∆% Revenue $ $ 52
